Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,9,13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,8,9,11,12 of U.S. Patent No. 10409697. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1,2,8,9,11,12 of U.S. Patent No. 10409697 contain every element of claims 1,9,13 of the instant application and thus anticipate the claims of the instant application. Therefore the claims of the instant application are not patentably distinct from the earlier patent claims and as such are unpatentable over obviousness-type double patenting.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thiel et al. (USPN 20130332770A1).

As per claims 1,9, Thiel et al. discloses a method in a database system comprising a primary site (Figure 2, paragraph 0030 – first cluster 210), wherein the primary site further comprises an application server (Figure 2, paragraph 0030 – multiple nodes 212) that writes data to a primary database and reads data from the primary database when the primary database is available (Figure 2, paragraph 0030 – first copy of the database 222 on one of the nodes 212), the method comprising: 
periodically capturing snapshots (paragraph 0037 – new copy being update when changes are made to the active copy) of data stored at a standby database that is a replica of the primary database (Figure 2, paragraphs 0030,0031 – second copy 224 on another one of the nodes 212) and (paragraphs 0033,0034 – third copy on the node 242 at the second cluster); storing the snapshots of data in a snapshot storage system comprising separate storage hardware that is not implemented at the primary site in (paragraphs 0033,0034 – third copy on the node 242 at the second cluster). 

automatically initiating a failover processing sequence by the self-healing module when the self-healing module detects that the primary database is unavailable and determines that the standby database is available (paragraph 0014 – heartbeat, 0036,0038), wherein the failover processing sequence comprises: automatically enabling the standby database as readable and writable and assigning the standby database the role of primary database at the primary site to start replicating data to other standby databases (paragraphs 0036,0037); and after a failover role transition, using a pre-established connection between the application server and the standby database to allow the application server to read data from the standby database and to write data to the standby database resulting in the standby database assuming role of the primary database at the primary site (paragraphs 0036,0037).

As per claim 2, Thiel et al. discloses wherein the standby database is a first standby database (Figure 2, paragraph 0030 – first copy of the database 222 on one of the nodes 212), and, wherein the failover processing sequence further comprises: automatically creating, at the self-healing module, a new database using most recent snapshot data from the primary database that is stored at the snapshot storage system (paragraph 0033,0036).



	
As per claim 10, Thiel et al. discloses wherein the standby database is a first standby database (Figure 2, paragraph 0030 – first copy of the database 222 on one of the nodes 212), and, wherein the failover processing sequence further comprises: automatically creating, at the self-healing module, a new database using most recent snapshot data from the primary database that is stored at the snapshot storage system (paragraph 0033,0036); automatically adding, at the self-healing module, the new database as a second standby database at the primary site to restore fully capacity (paragraphs 0036,0037 – new copy).

As per claim 13, Thiel et al. discloses an automated self-healing database system, comprising: a primary site, comprising: a primary database (Figure 2, paragraph 0030 – first copy of the database 222 on one of the nodes 212); an application server (Figure 2, paragraph 0030 – multiple nodes 212) that writes data to the primary database and reads data from the primary database when the primary database is available (Figure 2, paragraph 0030 – first copy of the database 222 on one of the nodes 212); a standby database that is a replica of the primary database (Figure 2, paragraph 0030 – second copy 224 on another one of the nodes 212); a snapshot 
a self-healing module configured to: periodically capture snapshots of data stored at the standby database, wherein the snapshot storage system is configured to store the snapshots of data (Figure 2, paragraph 0030 – second copy 224 on another one of the nodes 212) and (paragraphs 0033,0034 – third copy on the node 242 at the second cluster); automatically detect unavailability of the primary database (paragraphs 0033,0034); determine whether the standby database of the primary site is available (paragraph 0014 – heartbeat, 0036,0038); and automatically initiate a failover processing sequence when the self- healing module detects that the primary database is unavailable and determines that the standby database of the primary site is available (paragraph 0014 – heartbeat, 0036,0038), wherein the failover processing sequence comprises: automatically enabling the standby database as readable and writable and assigning the standby database the role of primary database at the primary site to start replicating data to other standby databases (paragraphs 0036,0037); and after a failover role transition, using a pre-established connection between the application server and the standby database to allow the application server to read data from the standby database and to write data to the standby database resulting in the standby database assuming role of the primary database at the primary site (paragraphs 0036,0037).

As per claim 14, Thiel et al. discloses wherein the standby database is a first standby database (Figure 2, paragraph 0030 – first copy of the database 222 on one of 

As per claim 15, Thiel et al. discloses wherein the self-healing module is further configured to, as part of the failover processing sequence, automatically add the new database as a second standby database at the primary site to restore fully capacity (paragraphs 0036,0037 – new copy).

As per claim 20, Thiel et al. discloses wherein the primary database comprises a first database server and a first storage sub-system (Figure 2, paragraph 0030 – first cluster 210, nodes 212), and wherein the standby database comprises a second database server and a second storage sub-system (Figure 2, paragraph 0030 – second copy 224 on another one of the nodes 212), and wherein the self-healing module is further configured to: automatically attach the first storage sub-system from the first database server to the second database server for recovery before automatically enabling the standby database (paragraph 0030).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4,16 are rejected under 35 U.S.C. 103 as being unpatentable over Thiel et al. in view of Kamawat et al. (USPN 20160239350A1).

As per claims 4,16, Thiel et al. discloses wherein the primary database is a first primary database, and wherein the database system further comprises a disaster recover site (Figure 2, paragraph 0030 – second cluster) comprising a second primary database, and the method further comprising: directing, traffic from user systems to an application server at the disaster recovery site that has access to the second primary database when all of the databases of the primary site have failed and no standby databases are available at the primary site (paragraph 0036,0038).
Thiel et al. fails to explicitly state a load balancer.
Kamawat et al. discloses this limitation in paragraphs 0015,0016.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a load balancer. A person of ordinary skill in the art would have been motivated to have a load balancer because it is known in the art for a load balancer to distribute a load.


s 5-7,11,17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thiel et al. in view of Aronoff et al. (USPN 20040162836A1) in further view of Lundstrom et al. (USPN 20090201799A1).
As per claim 5, Thiel et al. fails to explicitly state further comprising: temporarily allowing the application server to have at the primary site when the self-healing module determines that the standby database is available at the primary site so that the application server can still read data from the standby database and satisfy read-only requests while the primary database is down and it is being determined whether the primary database will recover.
	Thiel et al. discloses having a first cluster comprising a plurality of nodes as indicated paragraph 0030 and changes may be made to the configuration of the management system 200 as indicated in paragraph 0035.
Aronoff et al. discloses this limitation in paragraphs 0054,0059. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have temporarily allowing the application server to have at the primary site when the self-healing module determines that the standby database is available at the primary site so that the application server can still read data from the standby database and satisfy read-only requests while the primary database is down and it is being determined whether the primary database will recover. A person of ordinary skill in the art would have been motivated to have temporarily allowing the application server to have at the primary site when the self-healing module determines that the standby database is available at the primary site so that the application server can still read data from the standby database and satisfy 
Thiel et al. and Aronoff et al. fail to explicitly state read-only access from the standby database.
Lundstrom discloses this limitation in paragraph 0018.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have temporarily allowing the application server to have access from the standby database at the primary site when the self-healing module determines that the standby database is available at the primary site. A person of ordinary skill in the art would have been motivated to have state temporarily allowing the application server to have access from the standby database at the primary site when the self-healing module determines that the standby database is available at the primary site because the database is not changed.

As per claims 6,18, Thiel et al. fails to explicitly state determining, at the self-healing module prior to automatically initiating the failover processing sequence, whether the primary database at the primary site has recovered within a recovery time when the self-healing module determines that the standby database is available at the primary site; and automatically initiating, at the self-healing module, the failover processing sequence when the primary database at the primary site has not recovered within the recovery time.

Lundstrom et al. discloses this limitation in paragraph 0058.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determining, at the self-healing module prior to automatically initiating the failover processing sequence, whether the primary database at the primary site has recovered within a recovery time when the self-healing module determines that the standby database is available at the primary site; and automatically initiating, at the self-healing module, the failover processing sequence when the primary database at the primary site has not recovered within the recovery time. A person of ordinary skill in the art would have been motivated to have determining, at the self-healing module prior to automatically initiating the failover processing sequence, whether the primary database at the primary site has recovered within a recovery time when the self-healing module determines that the standby database is available at the primary site; and automatically initiating, at the self-healing module, the failover processing sequence when the primary database at the primary site has not recovered within the recovery time because a short term error or a long term error is able to be determined by the predetermined time.

As per claims 7,19, Thiel fails to explicitly state automatically re-starting the primary database when the self-healing module determines that the primary database at the primary site has recovered within the recovery time, wherein applications at the 
Thiel et al. discloses having a first cluster comprising a plurality of nodes as indicated paragraph 0030 and changes may be made to the configuration of the management system 200 as indicated in paragraph 0035.
Aronoff et al. discloses this paragraphs 0043,0059. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have automatically re-starting the primary database when the self-healing module determines that the primary database at the primary site has recovered within the recovery time, wherein applications at the application server continue to use the primary database from the primary site as the primary database. A person of ordinary skill in the art would have been motivated to have automatically re-starting the primary database when the self-healing module determines that the primary database at the primary site has recovered within the recovery time, wherein applications at the application server continue to use the primary database from the primary site as the primary database because failing back is a recovery technique for when components have recovered and able to be used.

As per claims 11,17, Thiel et al. fails to explicitly state temporarily allow the application server to have read-only access from the standby database at the primary site when the standby database is determined to be available at the primary site so that the application server can still read data from the standby database and satisfy read-only requests while the primary database is down and it is being determined whether 
Thiel et al. discloses having a first cluster comprising a plurality of nodes as indicated paragraph 0030 and changes may be made to the configuration of the management system 200 as indicated in paragraph 0035.
Aronoff et al. discloses this limitation in paragraphs 0054,0059. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have temporarily allow the application server to have read-only access from the standby database at the primary site when the standby database is determined to be available at the primary site so that the application server can still read data from the standby database and satisfy read-only requests while the primary database is down and it is being determined whether the primary database will recover, wherein no new connection establishment is needed due to the pre-established connection when the fail over role transition happens. A person of ordinary skill in the art would have been motivated to have temporarily allow the application server to have read-only access from the standby database at the primary site when the standby database is determined to be available at the primary site so that the application server can still read data from the standby database and satisfy read-only requests while the primary database is down and it is being determined whether the primary database will recover, wherein no new connection establishment is needed due to the pre-established connection when the fail over role transition happens because availability of the database is maintained in order to keep the system running.

Lundstrom discloses this limitation in paragraph 0018.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have temporarily allowing the application server to have access from the standby database at the primary site when the self-healing module determines that the standby database is available at the primary site. A person of ordinary skill in the art would have been motivated to have state temporarily allowing the application server to have access from the standby database at the primary site when the self-healing module determines that the standby database is available at the primary site because the database is not changed.

Claim Objections
Claims 8,12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/27/2020 have been fully considered but they are not persuasive. Applicant argues under Art-based rejections, Claims 1-8, 1. “None of the cited references relates teaches or suggests that ‘periodically capturing snapshots of data stored at a standby database that is a replica of the primary database,’ and 
The Examiner respectfully disagrees. The ‘periodically capturing snapshots’ is disclosed in paragraph 0037 whereby a new copy being update when changes are made to the active copy which pertain to the copies disclosed in paragraph 0031 where copies of the database 222 can be storage on one of the nodes 212 and on nodes 242 in paragraph 0034. The ‘snapshot storage system’ is the copy stored on a node in the second cluster

Applicant argues under Art-based rejections, Claims 1-8, 2. “Applicants submit that the cited Thiel reference fails to disclose, teach or suggest ‘after a failover role transition, using a pre-established connection between the application server and the standby database to allow the application server to read data from the standby database and to write data to the standby database resulting in the standby database assuming role of the primary database at the primary site,’ as recited in claim 1. The Examiner cited FIG. 2 and paragraphs [0036] and [0037] of the cited Thiel reference as allegedly teaching this step of claim 1.”
The Examiner respectfully disagrees. The pre-established connection is the connection established between nodes and clusters which comprise the databases and the clusters wherein the clusters receive the updates to the copies of the database. The application server is the nodes.
Concerning the arguments of claim 2, please see the above rejection.
Concerning the arguments of claim 5, please see the above rejection.
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653.  The examiner can normally be reached on M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Yolanda L Wilson/           Primary Examiner, Art Unit 2113